Citation Nr: 1338302	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  95-36 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected disability including the left ankle. 

2.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected disability including the left ankle. 

3.  Entitlement to service connection for a hiatal hernia, to include as secondary to secondary to a service-connected disability including the left ankle. 

4.  Entitlement to service connection for an umbilical hernia, to include as secondary to a service-connected disability including the left ankle. 

5.  Entitlement to service connection for diabetes, to include as secondary to a service-connected disability including the left ankle. 

6.  Entitlement to service connection for diabetic retinopathy, to include as secondary to a service-connected disability including diabetes.

7.  Entitlement to an initial compensable rating for a left inguinal hernia from February 7, 1981.

8.  Entitlement to an increased rating for left Achilles tendonitis with degenerative joint disease of the left ankle (left ankle disability), currently rated as 20 percent disabling. 

9.  Entitlement to an initial rating in excess of 50 percent for major depression and generalized anxiety disorder (psychiatric disorder) prior to April 23, 2012.

10.  Entitlement to a 10 percent disability rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 from February 7, 1981, to May 27, 1988.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to February 1981. 

This case is before the Board of Veterans' Appeals (Board) on appeal from May 1995, December 2004, March 2006, February 2008, and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board remanded this claim to the RO in May 1999, June 2002, January 2010, and again in November 2011. 

In this regard, the May 1995 rating decision denied the Veteran's claim for a rating in excess of 20 percent for his service-connected left ankle disability.  The December 2004 rating decision, denied his claims of service connection for a bilateral knee disability and a right ankle disability.  The March 2006 rating decision denied service connection for an umbilical hernia and diabetes.  The February 2008 rating decision denied service connection for a hiatal hernia and granted service connection for the psychiatric disorder and assigned a 30 percent rating effective from June 18, 2005.  (Parenthetically, the Board notes that a January 2009 rating decision granted a 50 percent for the Veteran's psychiatric disorder also effective from June 18, 2005, and a June 2012 rating decision granted a 100 percent rating but only effective from April 23, 2012).  The January 2012 rating decision, granted service connection for the left inguinal hernia and assigned a non compensable rating from February 7, 1981.

In December 1998, a hearing was held before a Veterans Law Judge (VLJ) who retired from the Board and the Veteran was provided with hearings before the undersigned VLJ in November 2009, in September 2011, and again in March 2013.

In a January 2010 decision, the Board in part dismissed some of the claims on appeal here on the basis that the Veteran had withdrawn the appeal as to each issue.  The Veteran appealed the January 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Order, the Court granted a Joint Motion of the appellant and Secretary of VA (Parties), to set aside that part of the January 2010 Board decision that had dismissed these claims and to remand these issues to the Board for a decision that must set forth adequate reasons or bases for its findings and conclusions on all material issues of fact and law presented on the record as to these issues.  

In the January 2010 decision, the Board also dismissed a claim then on appeal of entitlement to an effective date earlier than July 22, 2003, for a grant of service connection for gastritis.  As noted in the Parties' January 2011 Joint Motion for Partial Remand, subsequent to the January 2010 Board decision, the Veteran abandoned the appeal of that claim.  It is therefore not on appeal before the Board.

In the November 2011 decision, the Board found that the Veteran filed a timely notice of disagreement to the March 1981 RO rating decision that denied service connection for a postoperative left inguinal hernia; denied service connection for a dental disorder for purposes of VA compensation; and remanded the remaining issues on appeal for additional development.  

In the June 2012 rating decision the RO's granted a 100 percent rating for the Veteran's psychiatric disorder, effective April 23, 2012.  Thereafter, in a July 2012 statement the Veteran raised a claim for an earlier effective date for the 100 percent rating for his psychiatric disorder because the award of the 100 percent rating does not date back to the date of his claim.  Because the award of the 100 percent rating for the psychiatric disorder does not date back to the date of his claim, the Board finds that the grant of the 100 percent rating is not the maximum benefit allowable by law or regulation.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).  As such the Board finds that the Veteran's claim for an earlier effective date for the 100 percent rating for his psychiatric disorder is part of the staged rating for his psychiatric disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board has characterized this rating issue as it appears on the first page of this decision.  

In May 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA).  In July 2013, the Board received the VHA opinion and later that month mailed the Veteran a copy of the opinion.  The Veteran's representative thereafter provided the Board with a Brief in support of the appellant's claims supported by new medical opinions along with a waiver of agency of original jurisdiction review of this evidence. 

In a July 2012 statement, the Veteran raised a claim for an earlier effective date for the 20 percent rating for his left ankle disability.  Similarly, in its October 2013 Brief, the Veteran's representative raised a claim of service connection for bilateral pes planus.  However, while these claims have been raised by the record, they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims of service connection for an umbilical hernia, diabetes, and diabetic retinopathy as well as the claims for an increased rating for a left ankle disability and for an initial rating in excess of 50 percent for a psychiatric disorder prior to April 23, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The most probative evidence of record shows that a bilateral knee disability was caused or aggravated by the Veteran's service-connected left ankle disability. 

2.  The most probative evidence of record shows that a right ankle disability was caused or aggravated by the Veteran's service-connected left ankle disability. 

3.  The most probative evidence of record shows that a hiatal hernia was caused or aggravated by the Veteran's service-connected gastrointestinal disability.

4.  From February 7, 1981, the most probative evidence of record shows that the Veteran's left inguinal hernia is manifested by adverse symptomatology that equates to a superficial, tender, and painful scar.

5.  In light of the Board's finding that a compensable rating for the Veteran's left inguinal hernia is warranted at all times from February 7, 1981, there is no longer a basis for the assignment of a separate 10 percent evaluation for the service-connected disabilities under 38 C.F.R. § 3.324 from February 7, 1981, to May 27, 1988.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a bilateral knee disability have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for establishing service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for establishing service connection for a hiatal hernia have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  From February 7, 1981, the criteria for a compensable rating for the Veteran's left inguinal hernia have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.114, Diagnostic Code 7338 (2013).

5.  From February 7, 1981, to May 27, 1988, entitlement to a separate 10 percent evaluation based on two or more noncompensable service-connected disabilities must be denied as a matter of law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.324 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As to the claims of service connection for a bilateral knee disability, a right ankle disability, and a hiatal hernia, the Board is granting the claim in this decision.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

As to the claim for a compensable rating for a left inguinal hernia from February 7, 1981, in March 2013 testimony before the Board the Veteran expressly limited his appeal stating that an assignment of a 10 percent rating dating back to February 7, 1981, would satisfy his claim.  See Hearing Transcript, pp 23 to 24.  Because the Board in the decision below grants the Veteran's claim for a 10 percent disability rating from February 7, 1981, the decision constitutes a total grant of benefits sought on appeal and no discussion of VA's duty to notify and assist is necessary.  See AB v. Brown, 6 Vet. App. 35 (1993). 

As to the claim for compensation under 38 C.F.R. § 3.324, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Service Connection Claims

The Veteran contends, in part, that his doctors have told him that his bilateral knee disability and right ankle disability are due to his service connected left ankle disability and his hiatal hernia is due to his service connected gastrointestinal disorder.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See 38 C.F.R. § 3.303; also see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptomatology after service is required for service connection if it is one of the specific disorders listed at 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

There was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

In making all determinations, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id, at 303-04.  

Initially, the Board notes that the Veteran has been service connected for a left ankle disability since February 1981 and a gastrointestinal disability (i.e., gastritis) since July 2003.

Next, the post-service record shows the Veteran's complaints and treatment for a bilateral knee disabilities diagnosed as bilateral meniscus tears, arthritis, and degenerative joint disease; a right ankle disability diagnosed as degenerative joint disease, arthritis, and tendonitis; and a hiatal hernia.  Therefore, the Board finds that he has current disabilities.  See Allen; also see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.")

As to a relationship between the bilateral knee disability and the Veteran's service connected left ankle disability, in a January 1993 letter, George P. Schneider, M.D. opined that there is a more significant potential for secondary involvement associated with the persistent disability associated with the Veteran's service connected left ankle disability and his current knee problems - "[t]his [(i.e., his left knee disorder)], quite obviously, can play a part in pathology of other weight-bearing joints, and especially in the area of the left knee."  Moreover, "[w]ith persisting complaints referable to the left knee, then quite obviously the right knee is going to become his dominant knee and he is going to increase wear and tear on this joint because of failure to divide the weight-bearing load between the two knee joints."  Likewise, the July 1999 VA examiner opined that the lost flexion in the Veteran's right and left knee is due to not using them as a result of the pain in his service connected left ankle.  Similarly, in the July 2013 VHA it was opined that "because of the mal alignment of the ankles . . . , patients can have secondary findings such as excessive valgus angulations at the knee (knocked knee), causing knee pains; and with time cause degenerative changes most likely to the lateral surface and patella (knee cap)."  

As to a relationship between the bilateral knee and right ankle disabilities and the Veteran's service-connected left ankle disability, in the May 2011 and August 2013 opinions provided by Edwin J. Grasmann, D.O., a Fellow, American College of Legal Medicine, it was opined that both were due to his service connected left ankle disability.  Specifically, in August 2013 it was opined as follows:

It is my opinion, within a reasonable degree of medical certainty, and certainly to a more likely than not standard that as a direct result of his service connected left ankle injury [the Veteran] suffered with rest pain, locking, and instability of the ankle joints.  This injury also caused poor gait and difficulty with ambulation and propulsion.  This injury progressed to joint hypertrophy with associated bony degenerative changes.  As a direct result of this injury to the left ankle [the Veteran] developed dysfunction of his knees bilaterally as well as dysfunction and repetitive strain injury of his right ankle.  

Moreover, F. Allen Johnston, M.D., in his August 2013 letter opined that "[a]fter consideration of all of his symptoms and complaints back to his original injury in the military regarding his left ankle, it is certainly more probable than not that his knees and right ankle condition are a result of his service-related left ankle injury."

As to a relationship between the hiatal hernia and the Veteran's service-connected gastrointestinal disability, Bruce L. Craig, M.D., FAAP, in his July 2013 letter opined that the Veteran ". . . developed perforating gastritis as a side effect of VA prescribed medication for this disease." Moreover, in August 2013 Dr. Grasmann opined that the Veteran's ". . . symptoms of gastroesophageal reflux with food regurgitation into [his] mouth several times per night are related, within a reasonable degree of medical certainty, to reflux disease and hiatal hernia."

On the other hand, as to the Veteran's bilateral knee disabilities and right ankle disability, in March 1995 a VA examiner opined that there was no etiological relationship between his service-connected left ankle disability and his left lower extremity disability (i.e., left knee disability) and his right ankle disability.  However, the examiner did not provide a rational for this opinion.  Therefore, the Board finds that it is of limited probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").

Likewise, as to the right ankle disability, in March 2003 a VA examiner opined that "[t]he fact that there were no changes noted in the right posterior tibial tendon in the 1994 [magnetic resonance imaging evaluation (MRI)] leads to the conclusion that the injury sustained in 1981 [to the left ankle] was not the proximate cause of the secondary change in the tendon of the right ankle."  However, this opinion does not address the question of aggravation.  Therefore, the Board does not find it probative evidence as to this question.  See Allen; Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

Similarly, as to the Veteran's bilateral knee disabilities and right ankle disability, in October 2003 a VA examiner opined that his problems are not secondary to his left ankle disability because the chart reveals that he earlier claimed that he injured his knees while doing extreme climbing and/or working post-service and he injured his right ankle while working post-service.  Thereafter, in a June 2004 addendum it was opined that it is unlikely that the arthritis seen in the right ankle and the changes seen in the knees are related to his service connected left ankle injury.  However, the first opinion appears to be based on a negative history, as opposed to sound medical reasoning and the second opinion does not have any supporting rational.  Therefore, the Board does not find them probative evidence.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim). 

The Board also notes that in April 2012 VA obtained opinions as to the origins of the Veteran's bilateral knee disability, right ankle disability, and hiatal hernia and addendums to these opinions were also obtained in July 2012 and August 2012.  Moreover, these opinions were not favorable to the Veteran's claims.  However, as explained in the May 2013 VHA opinion request, the Board does not find these opinions probative evidence because they either did not include a rationale and/or relied exclusively on negative evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); Dalton.

Therefore, the Board finds the July 2013 VHA opined as well as Drs. Grasmann, Johnston, and Craig's opinions the most probative evidence of record as to the relationship between the Veteran's service-connected left ankle disability and his bilateral knee and right ankle disabilities as well as between his service connected gastrointestinal disorder and his hiatal hernia.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

In summary, the most probative evidence of record shows (1) the Veteran is service-connected for a left ankle disability and a gastrointestinal disability, (2) he has a diagnosis of a bilateral knee disability, a right ankle disability, and a hiatal hernia, and (3) his bilateral knee and right ankle disabilities are due to his service-connected left ankle disability and his hiatal hernia is due to his service-connected gastrointestinal disability.  See 38 C.F.R. § 3.310; Allen.  Thus, based on the totality of the lay and medical evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports secondary service connection for a bilateral knee disability, a left ankle disability, and a hiatal hernia.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Rating Claim

The Veteran asserts, in substance, that his service-connected left inguinal hernia warrants a compensable rating because of, among other things, his chronic pain and tenderness at all times from February 7, 1981.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered, it will be permissible to rate on the basis of a closely related disease or injury in which not only the function affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

In the January 2012 rating decision, the RO granted service connection for a left inguinal hernia and rated it not compensably disabling under 38 C.F.R. § 4.114, Diagnostic Code 7338, effective from February 7, 1981.  Under Diagnostic Code 7338, a 10 percent rating requires that the disability be post-operative, recurrent, readily reducible and well supported by a truss or belt.  Based on a review of the competent lay and medical evidence, the Board finds that the preponderance of the evidence shows that the Veteran's disability more closely approximates the criteria for a noncompensable rating under Diagnostic Code 7338.

The Board, however, finds that given the Veteran's complaints of lower abdominal pain and tenderness at the site of the left inguinal hernia repair, his service-connected disability is better rated by analogy to a scar under 38 C.F.R. § 4.118, Diagnostic Codes 7804 than an inguinal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7338.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

Since the Veteran filed his claim in 1981, there have been a number of changes in the criteria for rating skin disabilities under 38 C.F.R. § 4.118.  Specifically, the rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable only to claims for benefits received by VA on or after October 23, 2008, or if a veteran makes a specific request to have his disability rated under the new criteria.  Id.  

However, given the change in law and the fact that the record does not include a request by the Veteran to have his disability rated under the post-October 2008 version of the schedular criteria, while VA may consider the pre-August 30, 2002, version of the schedular criteria for rating his disability for the entire period during which the appeal has been pending, it may only consider the post-August 30, 2002, and pre-October 23, 2008, version of the schedular criteria for rating his disability from August 30, 2002.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under the pre-August 30, 2002, version of the schedular criteria, the Veteran is entitled to a compensable rating if the scar is superficial, tender, and painful on objective demonstration.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

With the above criteria in mind, the Board notes that in both statements in support of claim as well as at his personal hearings the Veteran has consistently reported that since his in-service left inguinal hernia repair he had had tenderness and pain in the lower left abdominal area around the site of his surgery.  Moreover, the Board finds the Veteran's statements and testimony the most probative evidence of record because his claims have remained consistent throughout the pendency of the appeal and he is competent and credible to report on what he can feel, even if not documented in medical records, because it comes to him through his senses.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Further, his account is not contradicted by any medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Under the facts of this appeal and granting the Veteran the benefit of any doubt in this matter, the Board concludes that the criteria for a ten percent rating under old Diagnostic Code 7804 have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.118 (2002); 38 C.F.R. § 3.102 (2013).  

Moreover, because the Veteran's adverse symptoms have been substantially the same at all times throughout the pendency of the appeal the Board finds that it need not consider staged ratings because the 10 percent rating is effective February 7, 1981.  See Fenderson.  

Similarly, the Board finds that it need not consider whether the Veteran meets the criteria for a schedular rating in excess of 10 percent at any time during the pendency of the appeal under 38 C.F.R. § 4.118 or any other Diagnostic Code including 38 C.F.R. § 4.114, Diagnostic Code 7338, or whether he meets the criteria for referral of his case for extra-schedular consideration under 38 C.F.R. 3.321(b)(1) (2013) because, as explained above, the claimant expressly limited his appeal to a claim for a 10 percent schedular rating.  See AB.

In adjudicating the current appeal for a higher evaluation, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because he has never claimed that his left inguinal hernia acting alone prevents him from obtaining and/or maintaining employment at any time from February 7, 1981, to June 17, 2005.  Thus, the Board finds that a TDIU claim is not raised by the Veteran or by the record.

The 38 C.F.R. § 3.324 Claim

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.

In light of the Board's determination that a compensable rating is warranted for his left inguinal hernia effective February 7, 1981, as a matter of law the Veteran may not be awarded a separate 10 percent rating for multiple noncompensable disabilities pursuant to 38 C.F.R. § 3.324 from February 7, 1981, to May 27, 1988.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Mason v. Principi, 16 Vet. App. at 132; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a bilateral knee disability is granted.  

Service connection for a right ankle disability is granted. 

Service connection for a hiatal hernia is granted.

Effective February 7, 1981, a 10 percent rating for a left inguinal hernia is granted, subject to the law and regulations governing payment of monetary benefits.

Entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 from February 7, 1981, to May 27, 1988, is denied as moot.


REMAND

As to the claims of service connection for an umbilical hernia, diabetes, and diabetic retinopathy, the Board finds that these claims are inextricably intertwined with the Veteran's newly raised claim of service connection for bilateral pes planus because the appellant claims that his pes planus caused and/or aggravated his umbilical hernia and diabetes.  Therefore, adjudication of these claims must be held in abeyance until the RO adjudicates the new pes planus claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

As to the claim for an increased rating for a left ankle disability, he Board finds that this claim is inextricably intertwined with the Veteran's newly raised claim for an earlier effective date for the grant of the 20 percent rating for his left ankle disability.  Therefore, adjudication of this claim must be held in abeyance until the RO adjudicates the new earlier effective date claim.  Id.

Also as to the claims of service connection for an umbilical hernia and diabetes, the Board finds that nether the April 2012 VA examiner, the July 2012 and August 2012 addendums to the VA examination, or the July 2013 VHA provided adequate opinions as to the relationship, if any, between these disabilities and his military service and/or an already service-connected disability.  Moreover, the Board finds that the private opinions obtained by the Veteran do not provide a probative opinion as to this relationship.  Thus, while the appeal is in remand status another attempt to obtain this needed medical opinion should be taken by the RO/AMC.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

As to the claim for an initial rating in excess of 50 percent for a psychiatric disorder prior to April 23, 2012, while additional pertinent evidence as to this issues was added to claims file following the Board's November 2011 remand, the RO/AMC did not thereafter issue a supplemental statement of the case.  See 38 C.F.R. § 19.31 (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  Therefore, because the RO's grant of a 100 percent rating for the Veteran's psychiatric disorder effective from April 23, 2012, in the June 2012 rating decision was not the maximum benefit allowable by law or regulation, this issue must be remanded for an supplemental statement of the case.  Id; also see AB.  

While the appeal is in remand status, the Veteran's ongoing pertinent medical records should also be obtained.  See 38 U.S.C.A. § 5103A(b) ; also see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  Adjudicate the Veteran's newly raised claim of service connection for bilateral pes planus and for an earlier effective date for the grant of the 20 percent rating for his left ankle disability.  

2.  Obtain and physically or electronically associate with the claims file all outstanding contemporaneous VA treatment records.  All actions to obtain the requested records should be documented fully in the claims file.

3.  After obtaining authorizations from the Veteran, obtain and physically or electronically associate with the claims file all outstanding contemporaneous private treatment records.  All actions to obtain the requested records should be documented fully in the claims file.

4.  After undertaking the above development to the extent possible, obtain an opinion as to the onset and/or etiology of the Veteran's umbilical hernia and diabetes.  The claims file should be provided to the examiner in connection with the opinion.  After a review of the claims file, the examiner should provide answers to the following questions:

(a) Is it at least as likely as not that the diagnosed umbilical hernia and/or diabetes are related to or had their onset in service or within one year of discharge?

(b)  Is at least as likely as not that the diagnosed umbilical hernia and/or diabetes were caused or aggravated (i.e., permanently worsened) by any service-connected disability including the left ankle disability as well as including any medication he takes for his service connected disabilities and any loss in activity caused by his service connected disabilities.  

In providing the opinions, the examiner should acknowledge and comment on the Veteran's report of symptoms, including his reports regarding gastrointestinal problems being caused by the medication he takes for his service-connected disabilities and his claims that he cannot exercise because of his left ankle disorder and this caused the weighed gain that contributed to his diabetes.  

In providing the opinions, the examiner should not rely on negative evidence as the sole bases for an opinion.  

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

5.  After adjudicating the Veteran's newly raised claims of service connection for bilateral pes planus and for an earlier effective date for the grant of the 20 percent rating for his left ankle disability as well as after undertaking any other needed development, readjudicate the claims.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant the laws and regulations as well as citation to all evidence received since the most recent SSOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


